Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas M. Palisi, Reg. No. 36,629 on 12/16/2021.

The application has been amended as follows: 

In the claims

	Claim 6 has been rewritten as follows:

6.	A non-transitory computer-readable storage medium storing instructions that when executed by one or more processors, cause the one or more processors to perform the following steps:
S1: acquire, for N predetermined time intervals, N maximal accelerations of a tower of a wind turbine;

S3: determine a number of occurrences of each acceleration interval over the N predetermined time intervals;
S4: deduce a mode for the N predetermined time intervals, the mode corresponding to a value of the predefined acceleration interval for which the number of occurrences is greatest over the N time intervals; and
S5: repeat steps S1 to S4 several times so as to obtain several modes, 
S6: compare the modes thus obtained and deduce therefrom an evolution of a clearance between the tower and foundations of the wind turbine.


	The above changes was made to put the application in allowable condition.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
First of all, in claim 1, steps S1-S5 appear to recite a mental process or a judicial exception. However, step S6 appears to integrate the judicial exception into a practical application which is deducing from the modes obtained in steps S1-S5 an evolution of a clearance between the tower and the foundation of a wind turbine. Therefore, the step S6 amounts to an inventive concept. As a result, claim 1 qualifies as eligible subject matter under 35 USC § 101.
.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 3 patents.


Contact Information

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Woody Lee, Jr., can be reached at (571) 272-1051. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




								   

/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745